UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 PURE PHARMACEUTICALS CORPORATION (Exact name of registrant as specified in its charter) Nevada (State of Incorporation) 75-3227592 (IRS Employer Identification Number) P.O. Box 55 1594 Stone Mill Park Bellona, NY 14415 Phone: 315-849-2822 (Address and telephone number of Principal Executive Offices) Title of each class to be so registered None Name of each exchange on which each class is to be registered Not Applicable If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. ¨ If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. þ Securities Act registration statement file number to which this form relates: Form SB-2; File No. 333-134659 Securities to be registered pursuant to Section 12(g) of the Act: 6,600,000 Common Stock, par value $0.001 (Title of class) INFORMATION REQUIRED IN REGISTRATION STATEMENT Item 1.Description of Registrant's Securities to be Registered. The description of securities contained in Registrant's Registration Statement on Form SB-2, as amended, filed with the Commission (File No. 333-134659) is incorporated by reference into this registration statement. Item 2.Exhibits The following exhibits are incorporated herein by reference to the Registrant's Form SB-2 Registration Statement, as amended, filed with the Commission (File No. 333-134659).Such Exhibits are incorporated herein by reference to Rule 12b – 32: Exhibit No. Description 3.1 Articles of Incorporation 3.3 Bylaws 5.1 Revised Opinion of O'Neill Law Group PLLC 23.1 Consent of Dale Matheson Carr Hilton Labonte LLP, Chartered Accounts. 23.2 Consent of O'Neill Law Group PLLC (included in Exhibit 5.1) SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereto duly authorized. Pure Pharmaceuticals Corporation (Registrant) Dated: October 31, 2007 By:/s/ Roger Gordon Roger Gordon, President and Director
